Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kristina Head a/k/a Kristina Robinson,               Appeal from the 71st District Court of
Appellant                                            Harrison County, Texas (Tr. Ct. No. 13-
                                                     0040).     Opinion delivered by Justice
No. 06-13-00095-CV        v.                         Moseley, Chief Justice Morriss and Justice
                                                     Carter participating.
Chicory Media, LLC d/b/a Starcasm.net;
American Media, Inc. d/b/a Star Magazine,
Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Kristina Head a/k/a Kristina Robinson, pay all costs
of this appeal.


                                                     RENDERED OCTOBER 16, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk